Citation Nr: 1212001	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-31 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for erectile dysfunction (ED).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court endorsed a January 2012 joint motion for remand (JMR), vacated the February 2011 Board decision that denied the claims, and remanded the matter for compliance with the instructions in the JMR.

In February 2011, this matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the RO in Waco, Texas.  In October 2009, the Board had remanded this matter to the agency of original jurisdiction (AOJ) for additional development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remands this case for additional medical opinions and, if necessary, additional physical examinations.

The RO had previously sent the Veteran for a December 2005 VA examination to determine whether the Veteran's hypertension or erectile dysfunction had been aggravated by his service-connected diabetes mellitus, type 2.  Due to vague language in a December 2005 VA examination, the Board was unable to determine whether the examiner had opined as to causation alone or as to causation and aggravation.  

In October 2009, the Board remanded these claims for additional VA examination to determine whether the Veteran's hypertension and erectile dysfunction had been aggravated by his service-connected diabetes mellitus, type 2.  The Veteran was seen for a December 2009 VA examination.  The opinion offered in this report stated that the examiner was unaware of medical literature indicating that diabetes mellitus, type 2 caused or aggravated hypertension.  The opinion also stated that the Veteran's erectile dysfunction was not caused by his diabetes mellitus, type 2, because it had preexisted the diabetes for ten years.  The opinion also stated that the erectile dysfunction had not been aggravated by the diabetes.  The Board relied heavily on the December 2009 VA examination report in denying the above claims.

The JMR indicates that the December 2009 examination report is inadequate for ratings purposes.  The JMR noted that the Veteran had submitted a medical treatise article which identified hypertension as a known complication of diabetes mellitus, type 2.  The JMR also instructed the Board to consider certain provisions of the VA Adjudication Manual M21-1MR, which indicate that hypertension is among the recognized complications of diabetes mellitus, type 2.  The JMR also found the opinion inadequate as to erectile dysfunction for failing to provide a rationale as to why the dysfunction was not aggravated by his diabetes mellitus, type 2.  The Board remands for revised opinions from the examiner who conducted the December 2009 VA examination.

Accordingly, the case is REMANDED for the following action:

1. If available, return the claims folder to the examiner who performed the December 2009 VA examination.  If that examiner is not available, request that a medical professional knowledgeable in internal medicine review the claims file and provide medical opinions regarding the issues of secondary service connection for hypertension and erectile dysfunction.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (a physical examination of the Veteran is not required).  A review of the JMR may assist the examiner in understanding the nature of the issues.  

Following a review of the claims folder, to include the additional medical treatise article identifying hypertension as a known complication of diabetes mellitus, type 2, the examiner should offer the following opinions: 

a.	Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by or aggravated by (increased in disability by) his service-connected diabetes mellitus, type 2?  If the examiner determines that the Veteran's hypertension has been aggravated by the service-connected diabetes mellitus, type 2, the examiner should indicate the extent of such aggravation.  The examiner must provide separate rationales for causation and aggravation including references in the record, to support his opinions. 

b.	As to the erectile dysfunction, the examiner is requested to render an opinion as to whether the Veteran's diabetes mellitus, type 2 has aggravated the Veteran's erectile dysfunction, with the examiner providing specific detailed rationale for his opinion.  

Should another examination be necessary to arrive at answers to the above questions, the Veteran should be scheduled for another VA examination.  

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


